Title: Enclosure: List of Officers for Virginia Regiments in the New Army, 21 May 1799
From: McHenry, James
To: Washington, George



[c.21 May 1799]

Seventh Regiment of Infantry.
+ Accepted.
º Declined.
Blanks, not heard from.



Field Officers.



+   William Bentley
Lieut: Colo.
Powhatan


+ 1 Robert Beale
Major
Maddison


+ 2 James Baytop
Major
Gloucester County



Companies




+ 1 Daniel Ball
Captain
near Richmond


+ 6 Van Bennet
Lieutenant
Shepherds Town


+ 8 Andrew M. Lusk
Ensign
Fredericksburg


 9 Edmund Clark
Captain



+ 8 John Brahan
Lieutenant
Winchester


+ 9 James Brown
Ensign
Staunton


+ 4 John Davidson
Captain
Richmond


º 1 Robert Carrington
Lieutenant



+ 7 John Heiskel
Ensign
Woodstock


+ 2 Archibald Randolph
Captain
Goochland Ct House


+ 10 Brewer Goodwin Junr
Lieutenant
Isle of Wight near Smithfield


+ 4 William Potts
Ensign
Petersburg


 3 Bartholomew Dandridge
Captain
ditto


+ 2 Felix Wilton
Lieutenant
Hardy County


+ 2 Marcus Combs
Ensign
Winchester


º 5 Thomas Turner
Captain



+ 5 Jesse Ewell Junr
Lieutenant
Dumfries


+ 3 George Armistead
Ensign
near Alexandria


+ 6 William Campbell
Captain
Lee County


+ 7 Joseph Grigsby
Lieutenant
Rockbridge Co: Lexington


º 10 William Deane
Ensign



+ 7 Thomas Greene
Captain
Fredericksburg


+ 4 Addison Armistead
Lieutenant
Alexandria


+ 5 Horatio Stark
Ensign
Stephensburg


+ 8 Robert King
Captain
Hanover


 9 Samuel J. Winston
Lieutenant



+ 6 Peter Lamkin
Ensign
Colchester


+ 10 James Caldwell
Captain
Wheeling


+ 3 Calvin Morgan
Lieutenant
Staunton


+ 1 Jesse Dold
Ensign
Staunton


Cavalry Officers belonging to Virginia


Lieutenant Colonel.


John Watts

not heard from


Major


John Tayloe

under consideration



Captains


John B. Armistead
near Alexandria
accepted


Charles F. Mercer

will not accept


First Lieutenants


George Washington Craik
Alexandria
accepted


Laurence Washington
King George
accepted


Second Lieutenants


Charles Tutt
Culpepper
accepted


George W. P. Custis
Mount Vernon
accepted


Carter B. Fontaine
Dumfries
accepted


Eighth Regiment


Field Officers


+   Thomas Parker
Lieut: Colo.
Frederick


   Simon Morgan
Major
Fauquier


+   William Campbell
Major
Orange


Companies


+ 1 Presley Thornton
Captain
Northumberland


+ 1 Francis Fouchee
Lieutenant
Ditto


 10 Charles MCallister
Ensign
Spotsylvania


+ 2 Robert Gregg
Captain
Culpepper


+ 7 James Duncanson
Lieutenant
Ditto


+ 1 James Tutt Junr
Ensign
Ditto


+ 3 Henry Pearcy
Captain
Fairfax


+ 2 Lemuel Bent
Lieutenant
Ditto


+ 8 Obadiah Clifford
Ensign
Ditto


+ 4 Nathaniel Henry
Captain
Berkley


+ 8 Robert Gustin
Lieutenant
Ditto


+ 2 Simon Owens
Ensign
Ditto


+ 8 George S. Washington
Captain
Ditto


+ 3 George Tate
Lieutenant
Ditto


+ 6 George W. Humphreys
Ensign
Ditto


+ 7 Richard Chinn
Captain
Loudoun


+ 4 Charles ⟨J.⟩ Love
Lieutenant
Ditto


+ 3 John Crane Junr
Ensign
Ditto


+ 8 Garnet Peyton
Captain
Stafford


+ 10 John G. Brown
Lieutenant
Green Brier


º 9 Strother Settle
Ensign
Frederick


+ 9 Daniel C. Lane
Captain
Loudoun


+ 9 John William⟨s⟩
Lieutenant
Ditto


 7 John C. Williams
Ensign
Prince William



+ 10 Philip Lightfoot
Captain
Culpepper


+ 5 Thomas Jameson
Lieutenant
Ditto


 4 Charles Shackleford
Ensign
Ditto


+ 5 Edmund Taylor
Captain
Frederick


+ 6 John Campbell
Lieutenant
Ditto


 5 Willis Wills
Ensign
Loudoun


Those with this mark + have accepted.
with this mark º have declined.
without any have not been heard of.
